 In the Matter of DANIEL CREEK LOGGING Co.andLUMBER & SAWMILLWORKERS' UNION LOCAL No. 2573Case No. R-1346-Decided June 10, 1939Logging Industry-Investigation of Representatives:controversy concerningrepresentation of employees: company refused to recognize either of two com-peting unions as exclusive representative of employees-UmtAppropriate forCollective Bargaining:all employees exclusive of supervisors and clerical em-ployees, agreement asto-Employee Status:workers employed by independentcontractor held not employees ofcompany-Election Ordered-Certification ofRepresentatives.Mr. Patrick H. Walker,for the Board.Mr. Donald K. Grant,of Portland, Oreg., andMr. Joseph McKeownand Mr. Andrew J. Newhouse,of Marshfield, Oreg., for the Company.Mr. L. Presley Gill,of Seattle,Wash., for Local 2573.Mr. Ben Anderson,of Portland, Oreg., for the I. W. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 30, 1938, Lumber & Sawmill Workers' Union, Local2573, chartered by the United Brotherhood of Carpenters & JoinersofAmerica, affiliated with the American Federation of Labor,'-herein called Local 2573, filed with the Regional Director for theNineteenth Region (Seattle,Washington) a petition, subsequentlyamended, alleging that a question affecting commerce had arisen con-cerning the representation of employees in Daniels Creek LoggingCo.,2 North Bend, Oregon, herein called the Company, and requestingan investigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On March 7, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act1 Incorrectly designated "Lumber & Sawmill Workers Local No. 2573, chartered by theU. B. of Q. & J., affiliated with the American Federation of Labor" in the amended peti.tion.This was corrected by motion at the hearing.Incorrectly designated "Daniel Creek Logging Co." in the formal papers.13 N. L. R. B., No. 24.184 DANIEL CREEK LOGGING COMPANY185and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 17, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon Local 2573,and upon InternationalWoodworkers of America, Local No. 116,herein called the I. W. A., and upon Boommen and Rafters, Local No.166, labor organizations claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld' on April 6, 1939, at Marshfield, Oregon, before Thomas S. Wilson,the Trial Examiner duly designated by the Board.The Board, theCompany, Local 2573, and the I. W. A. were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the close of Local 2573'scase, counsel for Local 2573 moved to conform the pleadings to theproof.The motion was granted.During the course of the hearing,the Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is an Oregon corporation engaged in the business oflogging.The Company does not itself saw logs or export lumber.However, it sells its logs to other firms who in turn export the lumberproducts made therefrom to points outside the State.Thus, duringthe first quarter of 1939 it sold its entire production to Mill B, Incorpo-rated, Coos County, Oregon, a corporation having the same officersand directors as the Company.Mill B, Incorporated, processes thelogs and ships about 99 per cent of its products to points outside theState of Oregon.3During this same period, the Company cut approxi-mately 3 million feet of lumber and employed approximately 58employees.II.THE ORGANIZATIONSINVOLVEDLumber & Sawmill Workers Union, Local 2573, chartered by theUnited Brotherhood of Carpenters & Joiners of America, is a labor8 SeeMatter of Mill B. Inc.andLumber and SawmillWorkersUnion,Local No2573,12 N. L R. B 1317. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization affiliated with the American Federation of Labor. Itadmits to membership all production and maintenance employees ofthe Company, excluding supervisory and clerical employees.InternationalWoodworkers of America, Local No. 116, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership the same categories of employees of theCompany as Local 2573.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1938, Local 2573, claiming to represent a majority of theemployees, requested the Company to deal with it as exclusive repre-sentative of the Company's employees. *James Lyons, president of theCompany, denied this request, expressing doubt as to whether Local2573 represented a majority of the employees.On March 30, 1939, the I. W. A., claiming to represent a majorityof the employees, requested the Company to negotiate an agreementwith it as exclusive representative of the Company's employees.Thisrequest was denied by the Company.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing, the I. W. A., Local 2573, and the Company agreedthat all the employees of the Company, excluding supervisors andclerical employees, constituted an appropriate unit.The Companyand Local 2573 urged the exclusion from the unit of certain "fallers"and "buckers" employed by Robert Geil, an independent contractor.Although the Company pays the fallers and buckers, the total amountof wages so paid is deducted from the contract price paid to the in-dependent contractor.Geil has sole power to hire and dischargesuch persons and there is no showing in the record that the Companyexercises any control over them.On the basis of the facts presented,we are of the opinion that such persons may not properly be deemed DANIEL CREEK LOGGING COMPANY187employees of the Company 4 and they are not included within themeaning of the term "employees of the Company" as used hereinafter.We find that all the employees of the Company, excluding super-visors and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and will otherwise effectuatethe policies of the Act.VI. TAPE DETERMINATION OF REPRESENTATIVESThe Company introduced in evidence its pay rolls dated August 15to 30, 1938, and March 15 to 31, 1939. The former pay roll containsthe names of 42 in said unit. In support of its claims to majorityrepresentation, the I.W. A. produced 52 membership cards signedduring March and April 1939. The genuineness of the signatures wasverified by I. W. A. witnesses who testified that the cards were signedor acknowledged in their presence.A comparison of the names onthe cards with the March 15 to 31, 1939, pay roll reveals that 34 ofthe 42 employees on that pay roll in the appropriate unit have signedmembership cards designating the I. W. A. as their bargaining agent.Local 2573 introduced in evidence 62 membership cards signed byemployees, before April 1938.A comparison of the names on thecards with the March 15 to 31, 1939, pay roll reveals that 13 of thesignatories appear thereon.The names of 10 such employees alsoappear on the membership cards of the I. W. A. Local 2573 contendsthat an election should be held to determine the question concerningrepresentation.A considerable time elapsed between the filing ofLocal 2573's petition and the hearing; it was during this period thatthe I. W. A. obtained their afore-mentioned cards.Under these cir-cumstances, we believe that the question concerning representationcan best be resolved by means of an election by secret ballot.The I. W. A. and the Company urged that the pay roll of March15 to 31, 1939, be used as a basis for the determination of representa-tives.Local 2573, on the other hand, suggested the pay roll ofAugust 15 to 30, 1938. The paymaster for the Company testified thatthe March 15 to 31, 1939, pay roll was a representative and normalone.We find that those eligible to vote in the election shall be thepersons in the appropriate unit who were employed by the Companyduring the pay-roll period of March 15 to 31, 1939, including em-ployees who did not work during such pay-roll period because theyCf.Matter of Union Lumber Company.andLumber&SawmillWorkers Union Local2826, 7 N. L. R.B. 1094. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDwereill or on vacation, but excluding those who have since quit orbeen discharged for cause.Upon the basis of theabove findings of fact andupon the entirerecord in the case,the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Daniels Creek Logging Co., North Bend,Oregon, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All the employees of the Company, excluding supervisors andclerical employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations BoardRulesand Regulations-Series 1, as amended, it isherebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Daniels Creek Logging Co., North Bend, Oregon, an electionby secret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of saidRules andRegulations, among all theemployees of the Company who were employed during the pay-rollperiod of March 15 to 31, 1939, including employees who did notwork during such pay-roll period because they were ill oron vaca-tion, but excluding supervisors, clerical employees, and employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by Lumber & Sawmill WorkersUnion, Local 2573, chartered by the United Brotherhood of Car-penters & Joiners of America, affiliated with the American Federationof Labor, or by International Woodworkers of America, Local 116,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.MR.WILLIAM M. LEIsERsoNtookno part in the consideration ofthe aboveDecision and Direction of Election. DANIEL CREEK LOGGING COMPANY189[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONJune 15, 1939On June 10, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within fifteen (15)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region (Seattle,Washington).The Board, having been advised by the RegionalDirector for the Nineteenth Region that a longer period withinwhich to hold the election is necessary, hereby amends the Direc-tion of Election issued on June 10, 1939, by striking therefrom thewords "within fifteen (15) days from the date of this Direction"and substituting therefor the words "within twenty-five (25) daysfrom the date of this Direction."MR. WILLIAM M. LEISERSONtook no part in the consideration ofthe above Amendment to Direction of Election.13 N. L. R. B, No. 24a.-[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJuly 15, 1939On June 10, 1939, the National LaborRelationsBoard, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.On June 13, 1939, the Board issuedan Amendment to Direction of Election. The Direction of Elec-tion, as amended,provided that an election by secret ballot be con-ducted within twenty-five (25) days from the date of the Directionamong all the employees of Daniels Creek Logging Co., North Bend,Oregon, who were employed during the pay-roll period of March 15to 31, 1939, including employees who did not work during such pay-roll periodbecause they were ill or on vacation, but excluding su-pervisors, clerical employees, and employees who have since quit orbeendischargedfor cause,to determine whether they desire to berepresented by Lumber and Sawmill Workers' Union, Local 2573,chartered by the United Brotherhood of Carpenters & Joiners ofAmerica, affiliated with the American Federation of Labor, or byinternationalWoodworkers of America, Local 116, affiliated withthe Congress of Industrial Organizations, for the purposesof collec-tivebargaining,or by neither. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on June 30, 1939, at Idlewood, Oregon,under the direction and supervision of the Regional Director forthe Nineteenth Region (Seattle, Washington).On July 5, 1939, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued and duly served upon the parties his IntermediateReport upon Secret Ballot.No objections or exceptions have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total No. eligible voters____________________________________35Total No. of ballots cast___________________________________33Total No. of votes in favor of Lumber & Sawmill Workers'Union, Local No. 2573, A. F. of L_________________________1Total No. of votes in favor of Local No. 116, InternationalWoodworkers of America, C. I. O_________________________32Total No. of votes in favor of neither______________________0Total No. of blank ballots ----------------------- .._-________0Total No. of void ballots__________________________________0Total No. of challenged votes______________________________0Total No. eligible voters not voting________________________2By virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat InternationalWoodworkers of Amer-ica, Local No. 116, has been selected by a majority of the employeesof Daniels Creek Logging Co., North Bend, Oregon, excluding super-visors and clerical employees, as their representative for the pur-posesof collective bargaining, and that, pursuant to Section 9 (a).of the Act, International Woodworkers of America, Local No. 116,is theexclusiverepresentative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. WILLIAM M.LEISERSONtook no part in the consideration ofthe above Certification of Representatives.13 N. L.R. B., No. 24b.